 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10   FAITHIE PARKER,                               CV 19-1017 PA (JCx)
11                 Plaintiff,                      JUDGMENT
12          v.
13   WELLS FARGO BANK, N.A.;
     LIBERTY FUND, LLC; and all parties or
14   persons known and unknown claiming an
     interest in the property, and DOES 1-10,
15   inclusive.
16                 Defendants.
17
18          Pursuant to the Court’s April 19, 2019 Minute Order granting the Motions to Dismiss
19   filed by defendants Wells Fargo Bank, N.A. (“Wells Fargo”) and Liberty Fund, LLC
20   (“Liberty Fund”), which dismissed the First Amended Complaint filed by plaintiff Faithie
21   Parker (“Plaintiff”) without leave to amend and dismissed Plaintiff’s action with prejudice,
22          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims
23   against Wells Fargo and Liberty Fund are dismissed with prejudice.
24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
25   nothing and that Wells Fargo and Liberty Fund shall have their costs of suit.
26          IT IS SO ORDERED.
27   DATED: April 19, 2019                             _________________________________
                                                                  Percy Anderson
28
                                                         UNITED STATES DISTRICT JUDGE
